Citation Nr: 9927763	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-08 694A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Wilmington, Delaware



THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the RO 
which granted service connection and assigned a 10 percent 
rating for PTSD, effective in September 1995.  

In November 1996, the veteran submitted a report of 
hospitalization for PTSD.  A December 1996 rating decision 
continued the 10 percent rating.  A February 1998 rating 
decision assigned an increased rating of 30 percent, 
effective in November 1996.  



REMAND

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  There is a 
further duty to assist the veteran in developing the facts 
pertinent to his claim pursuant to 38 U.S.C.A. § 5107(a).  

The VA has a duty to assist the veteran in development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist also includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The examinations 
of record are inadequate to ascertain the current severity of 
the veteran's service-connected disability in the Board's 
opinion.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for PTSD 
since April 1996.  The RO should request 
the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all identified private 
medical records and any additional VA 
medical records that have not been 
previously secured and incorporate them 
into the claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain the current severity of the 
service-connected PTSD.  All indicated 
testing should be done in this regard.  
The claims folder should be made to the 
examiner for review in connection with 
his evaluation.  Detailed clinical 
findings should be recorded in this 
regard.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to the degree of social and 
industrial inadaptability attributable to 
the service-connected PTSD.  

3.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, 
then he and his representative should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  

The veteran need take no action until she is further 
informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

